Citation Nr: 1222732	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio





THE ISSUE

Entitlement to an effective date prior to August 2, 2007 for the award of a total disability evaluation for compensation based on individual unemployability, to include on the basis of clear and unmistakable error in an April 4, 2005 rating decision.





ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  On August 2, 2007, a formal claim for entitlement to a total disability rating based on individual unemployability (TDIU) was filed.  An informal claim of entitlement to a TDIU was received on April 19, 2004.

2.  As of April 20, 2004, the Veteran had four compensable service-connected disabilities: coronary artery disease with cardiomegaly at 30 percent disabling, diabetes mellitus at 20 percent disabling, peripheral neuropathy of the left lower extremity at 10 percent disabling, and peripheral neuropathy of the right lower extremity at 10 percent disabling.  The combined evaluation for the Veteran's service-connected disorders was 60 percent.

3.  An implied claim of entitlement to a TDIU was deemed denied by an April 8, 2005 rating decision.  The Veteran did not appeal that rating decision, and it is final.

4.  The evidence of record does not show that the Veteran met the schedular criteria for TDIU prior to August 2, 2007.  

5.  The unappealed April 8, 2005 rating decision considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 2, 2007 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2011).

2.  The RO's April 8, 2005 rating decision was not clearly and unmistakably erroneous (CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, VA's statutory and regulatory notice and duty to assist provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to August 2, 2007 for the grant of a TDIU, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In addition, a motion for CUE is not a claim or application for VA benefits and thus VCAA requirements are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

By a November 2004 rating decision, service connection for diabetes mellitus was granted, and a 20 percent evaluation was assigned, effective April 20, 2004.  In an April 2005 rating decision, service connection for coronary artery disease with cardiomegaly was granted, and a 30 percent evaluation was assigned, effective April 20, 2004; service connection for peripheral neuropathy of the left lower extremity was granted, and a 10 percent evaluation was assigned, effective April 20, 2004; and service connection for peripheral neuropathy of the right lower extremity was granted, and a 10 percent evaluation was assigned, effective April 20, 2004.  The combined evaluation for all of the Veteran's service connected disabilities, with consideration of the bilateral factor, was 60 percent.  The Veteran did not appeal the April 2005 rating decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011).  

On August 2, 2007, the Veteran filed a formal claim for entitlement to a TDIU as well as entitlement to increased evaluations for his service-connected disabilities.  By a December 2007 rating decision, the RO denied entitlement to increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and coronary artery disease, but granted entitlement to a TDIU, effective August 2, 2007, the date of the Veteran's formal claim.  In January 2008, the Veteran filed a notice of disagreement to the effective date awarded for TDIU by the December 2007 rating decision, and in March 2009, he perfected his appeal.

The Veteran advances alternate theories of entitlement with regard to his claim for an earlier effective date for the award of a TDIU.  In addition to alleging that he is entitled to an earlier effective date because the evidence of record in the year preceding his formal claim for TDIU showed that he was unemployable, he contends that there is CUE in an April 2005 rating decision which failed to award TDIU.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Accordingly, the Board will consider the Veteran's claim for an earlier effective date under both theories of entitlement.

I.  Earlier Effective Date

The effective date of a claim for TDIU is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that the effective date rules for an increased compensation claim apply for a TDIU claim).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims- formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

As noted above, the Veteran has four service-connected disabilities.  By a November 2004 rating decision, service connection for diabetes mellitus was granted, and a 20 percent evaluation was assigned, effective April 20, 2004.  By an April 2005 rating decision, service connection for coronary artery disease with cardiomegaly was granted, and a 30 percent evaluation was assigned, effective April 20, 2004; service connection for peripheral neuropathy of the left lower extremity was granted, and a 10 percent evaluation was assigned, effective April 20, 2004; and service connection for peripheral neuropathy of the right lower extremity was granted, and a 10 percent evaluation was assigned, effective April 20, 2004.  With consideration of the bilateral factor, the Veteran's combined evaluation for compensation based on service-connected disabilities was 60 percent, effective April 20, 2004.  See 38 C.F.R. §§ 4.25, 4.26.

Review of the Veteran's claims file shows that, prior to the December 2007 rating decision which awarded TDIU, and even at the time of the December 2007 rating decision, the Veteran did not meet the schedular criteria for a TDIU.  Indeed, as noted above, in order to qualify for a TDIU, the evidence must show that the Veteran's service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, there are four service-connected disabilities.  However, none of the disabilities are ratable at 40 percent or more, and the combined rating for the Veteran's service-connected disabilities is 60 percent, not 70 percent as required by the rating criteria.  Accordingly, the Veteran did not meet the schedular criteria for entitlement to a TDIU at any time prior to August 2, 2007, the current effective date.  

The Veteran filed a formal claim for entitlement to a TDIU on August 2, 2007.  Thus, under the general rule, the proper effective date is August 2, 2007, the date of claim.  38 C.F.R. § 3.400(o)(1).  The Board must determine, however, whether unemployability due to service-connected disabilities was factually ascertainable within one year of August 2, 2007, the date of claim.  38 C.F.R. § 3.400(o)(2).  The Board has completed a thorough review of all the evidence of record from this time period.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997) (holding that VA must review all evidence of record one year prior to the claim for increase to ascertain the earliest possible effective date).  As noted above, entitlement to TDIU was granted effective August 2, 2007, the date of the Veteran's claim for TDIU.  However, the remaining evidence of record for the one-year period prior to August 2, 2007 does not support a finding that the Veteran was unemployable due to his service-connected disorders prior to August 2, 2007.

During the time period in question, from August 2, 2006 through August 2, 2007, medical evidence of record pertaining to the Veteran's service-connected disabilities consists of VA treatment records.  Although the VA treatment records reflect some treatment for the Veteran's service-connected disabilities during the time frame in question, the treatment records do not mention the Veteran's ability to work or otherwise indicate that the Veteran was unemployable due to his service-connected disorders.  Accordingly, the evidence of record does not show factually ascertainable unemployability due to the Veteran's service-connected disabilities from August 2, 2006 through August 2, 2007.  38 C.F.R. § 4.16.  Accordingly, an effective date prior to August 2, 2007 for TDIU is not warranted.  Id.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for an effective date prior to August 2, 2007 for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Clear and Unmistakable Error

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the Court of Appeals for Veterans Claims (Court) has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

In his January 2008 notice of disagreement, the Veteran alleged that the RO's April 2005 rating decision contained CUE.  Specifically, the Veteran contends that the April 2005 rating decision should have awarded a TDIU, because a combined rating of 70 percent was awarded by the April 2005 rating decision and because the issue of TDIU was reasonably raised by the Veteran when he filed his claims for service connection, as he was seeking the highest evaluation permissible for his disabilities.  In addition, the Veteran noted that the December 2007 rating decision which granted TDIU also denied entitlement to increased evaluations for the Veteran's service-connected disabilities.  Thus, the Veteran argues that his service-connected disabilities were just as disabling at the time of the April 2005 rating decision as they were at the time of the December 2007 rating decision, and that therefore, his employability was similarly impacted at the time of the April 2005 rating decision.

The RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Richardson v. Nicholson, 20 Vet. App. 64 (2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  When presented with such a request, VA must first apply the holding in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  See also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a reasonable claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson, 20 Vet. App. at 71-72. 

As noted above, a claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998).

When considering the issue of whether a claim for TDIU was pending at the time that VA considered a claim for entitlement to service connection for a particular disability, the Federal Circuit has held that "[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson, 251 F.3d at 1384.  "Simply put, under Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (citing Szemraj, 357 F.3d at 1373).  In Roberson, TDIU was found to have been raised as part of the initial claim for service connection because the Veteran requested the highest rating possible (i.e., assertion of unemployability made prior to the initial RO decision that granted service connection and awarded a rating).  Roberson, 251 F.3d at 1383. 

At the time of the April 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records; an April 2004 formal claim for entitlement to pension and service connection for diabetes mellitus, posttraumatic stress disorder, neuropathy, retinopathy, sleep apnea, and a heart disorder; private treatment records, VA treatment records, and three VA examination reports.  The Veteran's April 2004 claim form is silent as to any mention of TDIU or intent to apply for TDIU.  However, in the pension section of the Veteran's April 2004 compensation claim form, the Veteran indicated that his "[s]evere diabetes with secondary conditions and PTSD" prevented him from working, that his disabilities began on April 14, 2003, and that he last worked on November 14, 2003.

In a November 2003 VA treatment record, the Veteran reported that he "recently lost his job in Jan. 2003 and became homeless four weeks ago when his mother died."  He reported that he "worked extensively" since his discharge from military service, and that he was "last employed in Newark, Ohio with a company that went bankrupt and moved to China."  He described himself as a "workaholic" and reported that he was "interested in returning to work . . . ."  In December 2003, the Veteran noted that he worked on a "big beef ranch" in Florida since his discharge from service, but that he lost his job the year before after the beef ranch closed.  He indicated that he would be starting a new job with "IT at the front desk in the PTSD program."  Another December 2003 VA record indicates that the Veteran was working an "IT assignment."  In a July 2004 VA treatment record, the Veteran reported that he had congestive heart failure and that he could not go back to his job, noting that "they won't hire me because of my medical condition."

During a February 2005 VA heart examination, the VA examiner diagnosed recent episode of congestive heart failure with subsequent hospitalization, and noted that the Veteran's congestive heart failure had "[s]ignificant [e]ffects" on his general occupation.  During a February 2005 VA diabetes mellitus examination, the Veteran reported that he worked on a ranch in Florida for most of his adult life.  He reported that he injured his back while working on the ranch, and that he had to change jobs.  He stated that he moved to Ohio in 2001, and took a job running heavy equipment.  The VA examiner diagnosed diabetes mellitus, bilateral peripheral neuropathy, and coronary artery disease with congestive heart failure.  The examiner reported that the general occupational effect of the Veteran's disorders was "[s]ignificant," and noted that the Veteran last worked in November 2003.

After a thorough and sympathetic review of the evidence of record at the time of the April 2005 rating decision, the Board concludes that, although a claim for entitlement to a TDIU may have been pending at that time, entitlement to a TDIU was not warranted because the Veteran did not meet the minimum schedular criteria for a TDIU, and because the evidence did not show that the Veteran was "unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities."  38 C.F.R. § 4.16.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record at the time of the April 2005 rating decision raised the issue of entitlement to a TDIU.  The Veteran's April 2004 claim for entitlement to service connection and entitlement to a nonservice-connected pension reported indicated that his "[s]evere diabetes with secondary conditions and PTSD" prevented him from working, and that he last worked in November 2003.  In July 2004, the Veteran reported that his former employer would not hire him due to his congestive heart failure.  Two February 2005 VA examiners both concluded that the Veteran's service-connected disabilities, which included congestive heart failure, diabetes mellitus, and bilateral peripheral neuropathy, had "[s]ignificant [e]ffects" on his employability.  Accordingly, as the Veteran submitted evidence of medical disabilities including coronary artery disease, bilateral peripheral neuropathy, and diabetes mellitus for which he was seeking the highest rating possible, and additionally submitted evidence that he may have been unemployable due to these service-connected disabilities, the evidence of record at the time of the April 2005 rating decision was sufficient to constitute an informal claim for entitlement to a TDIU which was part and parcel of his April 2004 claims, and VA had an obligation to consider TDIU.  See Roberson, 251 F.3d 1378.

In that regard, the Veteran's implied claim for entitlement to a TDIU which was pending at the time of the April 2005 rating decision was deemed denied in accordance with the Federal Circuit's decision in Deshotel and the Court's decision in Ingram v. Nicholson.  Deshotel, 457 F.3d 1258 (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied); Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[].").  Therefore, the Board concludes that the TDIU claim was adjudicated by the April 2005 rating decision.  Richardson, 20 Vet. App. at 71-72.

Nevertheless, at the time of the April 2005 rating decision, the Veteran's combined evaluation for his service-connected disabilities, with consideration of the bilateral factor, was 60 percent.  Thus, at the time of the April 2005 rating decision, the Veteran's combined 60 percent rating did not entitle him to a TDIU rating under 38 C.F.R. § 4.16(a).  In addition, although the RO did not refer the Veteran's claim for consideration on an extraschedular basis, as provided in 38 C.F.R. § 4.16(b), the evidence of record at the time of the April 2005 rating decision did not conclusively show that the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities . . .," as required for referral to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  While the evidence of record raised the issue of unemployability due to service-connected disorders and suggested that the service-connected disorders had "[s]ignificant [e]ffects" on the Veteran's unemployability, this evidence is not sufficient to establish that the Veteran was unemployable solely as a result of his service-connected disabilities.  

As noted above, in order to establish CUE in a prior final rating decision, the evidence must show: (1) that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions existing at that time were incorrectly applied; (2) that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome; and (3) that CUE was based on the record and law as it existed at the time of the prior adjudication in question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14.  In this case, the evidence does not show that the RO failed to correctly apply the statutory and regulatory provisions existing at the time of the April 2005 rating decision, as the Veteran failed to meet the minimum schedular criteria of a 70 percent evaluation under 38 C.F.R. § 4.16(a) and the evidence did not show that he was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," which is required for extraschedular consideration for a TDIU under 38 C.F.R. § 4.16(b).  Therefore, the Veteran would not have been entitled to a TDIU at the time of the April 2005 rating decision, and the RO's failure to award a TDIU does not establish CUE in the April 2005 rating decision.

In view of the foregoing, the Board finds that, to the extent that error was committed in the April 2005 rating decision, the record does not reflect that, had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  Accordingly, the Board finds that the April 2005 rating decision was not the product of CUE, and the benefit sought on appeal must be denied.


ORDER

An effective date prior to August 2, 2007 for the award of a TDIU is denied.

The April 8, 2005 rating decision did not contain CUE; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


